Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 2/18/2021, with respect to claims 11-15, 17-23 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 11-15 and 17-23 has has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 11-15, 17-23 are allowed.
The most pertinent prior arts are McCauley, McWhorter and White. In combination the prior arts do not teach the limitations of “and the draining of an ultrasound fluid in a lower area of a tire cavity” and “a filling limit to avoid overflowing of the ultrasound fluid from the lower area of the tire cavity.” Although the prior arts do teach a filling mechanism which delivers a fluid to the tire, there is no evidence that anticipates nor renders obvious the limitation pertaining to the draining of the fluid. The prior arts do not teach any system or element that aids in monitoring the liquid level within the lower cavity of the tire. Pages 4-5 of the remarks filed on 2/18/2021 elaborate on the features of the claimed invention that distinguish itself from the prior arts on record. For those reasons and for the ones listed above, claims 11-15, 17-23 are now in condition for allowance.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TARUN SINHA/Primary Examiner, Art Unit 2863